UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE BARTER HOUSE, INC., et al.,

                                        Plaintiffs,                     17 Civ. 9276 (PAE)
                         -v-
                                                                              ORDER
 INFINITY SPIRITS LLC, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

        The Court has received plaintiffs’ request for an order directing a third-party distributor

to return tequila to Barter House. Dkt. 316. If defendants have any objection to this request,

they are to file a response, no longer than three pages, by December 27, 2019. A reply from

plaintiffs is not authorized.

        SO ORDERED.

                                                           
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: December 19, 2019
       New York, New York
